wD CGC NDIA A BR WN PB

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cr-00345-DJH Document 5 Filed 05/07/21 Page 1of1

 

/ FILED LODGED
RECEIVED COPY

MAY 07 2021

 

 

 

 

 

 

 

 

CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA
py ew DEPUTY
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, No. CR-21-00345-PHX-DJH _
Plaintiff,
CONSENT OF DEFENDANT
Vv.
Anthony Obert Barry,
Defendant.
After full consultation with counsel, I voluntarily consent to go forward before the
United States Magistrate. Judge with my:
X Change of Plea Hearing
Admission or Denial Hearing on Petition for ‘Revocation of
Probation/Supervised Release and Evidentiary Hearing regarding revocation
(if required).
DATED this 18th day op _ March 2021.
EO
Defendant Cff- Sa signed by WILLIAM VOIT
(_-Date: 2021.03.18 16:21:27 -07'00'
Clay, Clan Z
CHARITY CLARK WILLIAM G. VOIT
Counsel for Defendant Assistant U.S. Attorney
ROSALEEN O’GARA ;
NICOLE LOCKHART
Trial Attorneys, Criminal Division
U.S. Department of Justice

 

 
